Citation Nr: 0727744	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to special monthly compensation, claimed on the 
basis of a need for regular aid and attendance and/or being 
housebound.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1995 to February 
1996.  She was born in 1953.

This Appeal to the Board of Veterans Appeals (Board) is from 
a June 2003 rating decision issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to special monthly compensation (SMC).

The veteran has service connection for major depression with 
psychotic features and symptoms of post-traumatic stress 
disorder (PTSD), which is rated as 100 percent disabling.  
She is considered competent.  She has also been found to be 
eligible for Chapter 35 education assistance benefits. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant is blind or so nearly blind, or is a patient in 
a nursing home due to mental or physical incapacity; the 
evidence also weighs against a finding of a factual need for 
aid and attendance for her service-connected disability as 
set forth in VA regulation; and she is not confined to her 
home.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.351(c), 3.352(a) 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed her current claim for SMC in September 
2002.  Since she had previously filed such a claim, she was 
already familiar with the procedures and evidentiary 
requirements.  The veteran was notified of what was currently 
of record and what additional evidence would be needed to 
substantiate the claim.  A rating action by the RO in June 
2003 denied her claim, and the veteran was so informed.  She 
filed a notice of disagreement in September 2003, after which 
the VARO sent her correspondence asking whether she wanted 
optional processing, to which she did not respond.  An SOC 
was issued in June 2004.  The veteran filed her Substantive 
Appeal, on a VA Form 9, in July 2004.  Additional VA clinical 
record were filed in the claims folder, and an SSOC was 
issued in March 2007.

Throughout, the SOC, SSOC's and letters have comprehensively 
informed her of what action was being taken, what evidence 
was of record, and what was required.  She has responded with 
additional information. 

In one way or another since she filed the claim, she has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  She was asked 
to submit more evidence, to include any in her possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.   

Any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  The RO provided appropriate notice and the 
appellant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The notifications appear to have been 
timely, and any defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has indicated that she 
had no other information or evidence to give VA to 
substantiate her claim.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Factual Background and Analysis

Special monthly compensation is payable to a veteran who, as 
a result of service-connected disabilities, is so helpless as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 
A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it is not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance, and 
that such eligibility requires that at least one of the 
enumerated factors be present.  The Court added that the 
particular personal function which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole, and that it is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.

The veteran's earlier treatment records and evaluations are 
in the file for comparative purposes.  The aggregate clinical 
records show the presence of a number of non-service-
connected disabilities, including some elevations of blood 
pressure, complaints of shoulder and foot pain, hemorrhoids, 
and some gastrointestinal distress and pain.  She has had 
periodic bouts of urological complaints, including urgency 
and stress incontinence.  She has had problems with a 
prolapsed uterus, and is post-menopausal with associated 
symptoms.  She was involved in a motor vehicle accident in 
about 1999, after which she developed vertigo, dizziness, 
headaches, and other symptoms.

On a VA evaluation in October 2000, she gave a history of 
having worked in accounting departments of banks, and then 
returned to school as a medical technical, worked as a lab 
technician for 10 years, then returned to get her nursing 
degree.  The record reflects that she has had multiple 
marriages.  

She was hospitalized, during a visit with a family member in 
Poland, for a psychotic episode in 2001, the translated 
summary report from which is in the file.

The man who married her in 2000 provided a statement, dated 
in April 2003, as to the problems she experiences with her 
mental health problems.  He observed that, over the prior 
five years he had seen her mental health deteriorate; he had 
to drive her because she easily forgot where she was; and 
that she had lost interest in activities and they no longer 
went so often to movies, dinner, etc., as they had done 
frequently before.

A report of psychiatric evaluation for VA in April 2003 
indicated that she has medical history of vertigo, ligament 
damage to her left knee after a ski accident, chronic foot 
pain, and headaches.  She was taking pain medications for the 
foot and head pain.  She reported that she had last worked in 
1995, as a registered nurse, and she cited her psychological 
problems as cause for her unemployment.  The examiner noted 
that she was able to manage basic personal hygiene.  Her 
diagnosis was PTSD, with a global assessment of functioning 
(GAF) score of 50.  

A VA clinical notation in July 2003 indicates that she was 
depressed during her session, and it was noted that her 
daughter had committed identity theft against her, which had 
increased her stress levels.  The daughter had stolen her 
grandmother's identity some years before, and the veteran 
said she had just gotten that straightened out.  She said 
that her husband was supportive, and was advised to endeavor 
to deal with the other family problems.  She was preparing to 
take a trip, and was to return for therapy thereafter.

A VA hospital report is of record from September 2005, at 
which time the veteran was complaining of not being able to 
sleep.  Recent VA clinical reports show that she has ongoing 
complaints of pain in her feet and elsewhere, and has 
problems sleeping .  A notation in September 2005 was to the 
effect that she was separated from her husband and had been 
under family-related stress. 

In assessing the veteran's entitlement to SMC benefits, the 
Board notes that she has complained that the last VA 
examination was not sufficiently thorough.  However, our 
decision must be made basedupon the overall evidence of 
record, and there are many more records in the file than 
merely a single VA examination upon which to make an 
appraisal of the fact situation in this case.  Moreover, it 
is only her service-connected disability which may be 
addressed for the purpose of determining her potential 
entitlement to SMC, and that rule limits the consideration to 
her mental health disability.  In that regard, the aggregate 
evidence of record provides a sound and ample basis for 
assessing the overall impact of her service-connected 
problems as they may relate to the need for SMC as defined by 
the pertinent regulations. 

As to whether there is a factual need for aid and attendance 
in the present case, the evidence does not reflect that the 
veteran is blind or nearly so.  It is also not shown that she 
unable to dress or undress herself; keep herself ordinarily 
clean and presentable; feed herself, or to attend to the 
wants of nature.  As of the most recent VA examinations, the 
veteran was capable of doing all of the aforementioned 
actions and functions. 

The Board recognizes that she has serious mental health 
problems, and this is already acknowledged by the VA 
compensation level assigned at 100 percent, which reflects 
the significant impact of her psychiatric disability on her 
social and particularly her occupational functioning.  And, 
when she is having an acute exacerbation of her psychiatric 
problems, she may require observation and guidance, 
occasionally in an institutional setting.  This is all 
considered in the schedular rating now assigned.

However, SMC is just that, "special"; it is an additional 
benefit which is only available when there are additional and 
unusual problems due to service-connected disabilities which 
either keep the veteran confined to the home or require the 
aid and attendance of someone else.

Her most recent husband has indicated that she tends to 
forget where she is, so he has to drive her places.  
Otherwise, the evidence shows that clearly that she goes 
outside the home and within the community, even on trips, 
undoubtedly sometimes accompanied by someone else.  However, 
this is not the same as requiring the care and assistance of 
another person as addressed by the pertinent regulations.

In the aggregate, the evidence does not show that the 
appellant has a physical or mental incapacity requiring care 
and assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment, and she 
has been found to be capable of handling her own financial 
affairs.  The evidence does not show that she is bedridden or 
even housebound, as she goes outside the home for a number of 
activities.  There are also a number of non-service-connected 
problems which, as noted above, cannot not be considered in a 
claim for SMC.  

The weight of the evidence is against a finding that the 
appellant is factually in need of regular aid and attendance 
by virtue of service-connected disability, as contemplated 
under pertinent regulations.  38 C.F.R. §§ 3.351(c)(3), 
3.352(a).  Accordingly, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to special monthly compensation, by reason of 
need for regular aid and attendance and/or being housebound, 
is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


